Citation Nr: 1607841	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and F.N.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active duty service from August 1976 to August 1979 and from active duty from January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this matter for further development in May 2007 and in December 2007.

The appeal was denied by a Board decision in April 2011.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims.  In June 2012, the Court issued an order that vacated the April 2011 Board decision and remanded the matter on appeal for re-adjudication consistent with the instructions outlined in a June 2012 Joint Motion for Remand by the parties.  

In January 2013 and October 2013, the Board remanded the case for additional development.

While the Veteran has only perfected an appeal as to PTSD, for reasons made clear below, the Board has more broadly characterized the appeal as encompassing the matter set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless claims files which have been reviewed.  


FINDING OF FACT

1.  There is credible supporting evidence of the occurrence of military stressors involving personal trauma and sexual assaults.

2.  The Veteran's psychiatric disorders are reasonably shown to be related to the reported personal trauma and sexual assaults during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board is granting service connection for PTSD and depression, which represents a complete grant of the benefit sought on appeal, there is no need to discuss whether VA has complied with its duties to notify and assist.

Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder.  He generally contends that during service he was subjected to verbal and physical assaults, including of a sexual nature, by his two roommates.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Given the totality of the evidence, to include the lay testimony of the Veteran and his witnesses and the various medical opinions, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection are met. 

The Veteran's service treatment records include an August 1979 separation examination which shows that the Veteran was psychiatrically normal.  In his contemporaneous medical history, the Veteran noted that he had trouble sleeping, but expressly denied having depression or excessive worry or nervous trouble of any sort.  The Veteran's service and personnel records are silent with respect to any of the sexual and physical assault incidents described by the Veteran.

VA treatment records reflect that the Veteran first reported past sexual trauma in December 2004 although he began seeking treatment for alcohol and drug abuse in 1999.  

In a March 2005 report, the Veteran reported to his private treating psychologist that he had been sexually exploited by other men in his company while on active duty.  He indicated that the men would tear off his pajamas and repeatedly touched him inappropriately.  The psychologist noted that a diagnosis of PTSD was met, as the Veteran was positive for experiencing regular events which involved actual or threatened serious injury.  He stated that the Veteran has had recurrent and intrusive distressing recollections of the events, nightmares about the events and at times hears voices indicating that he is gay, which intensified his anxiety.  The examiner indicated that the Veteran met the full criteria for PTSD, as a result of his in-service MST.

In a May 2005 statement, the Veteran's mother indicated that she noticed a difference in her son when he separated from the service.  She stated that he was no longer the happy person she knew, but instead he was a loner who would become angry easily.  The Veteran's mother indicated that her son reported to her that some guys in the military were bothering him.

In January 2005 and March 2005 statements, R.D. (a fellow service member) reported that he served with the Veteran between 1976 and 1978.  He stated that the Veteran complained to him about how two particular soldiers would harass him, throw him out of bed, urinate on him and hit him.  R.D. recalled that the Veteran also would tell him about sexual assaults that these two soldiers would commit on his person.  R.D. indicated that at times the Veteran would sleep on the floor in his room to escape these individuals, who were his roommates. 

During a February 2006 VA examination, the Veteran reported that while he was in the military, his two roommates started to make fun of him.  He indicated that the teasing progressed to physical and then sexual assault.  The Veteran indicated that the roommates would come back to the barracks drunk and rub their genitalia on his face and buttocks; as well as insert bottles in his buttocks.  The Veteran reported that he tried to get help from his superior officer, however he was told to stop being a baby.  The examiner diagnosed PTSD and major depressive disorder.  The examiner determined that the Veteran's symptoms were consistent with PTSD related to the in-service assault that he reported; and that the depression was related to PTSD.

The Veteran testified at a November 2006 Board hearing that between the fall of 1976 and the beginning of 1977, his two roommates verbally and physically harassed him.  He stated that he informed his NCIC, who expressed a lack of interest.  The Veteran stated after he informed his NCIC, and the NCIC did nothing, the abuse turned into sexual assault.  A friend of the Veteran (F.N.) testified that when he first met the Veteran (in 1974 or 1975) he was very energetic and outgoing.  F.N. testified that after the Veteran joined the military, he began getting distant and reported feeling alienated.  F.N. knew something was wrong, and eventually the Veteran told him about the sexual assaults and the rapes.  F.N. stated that he found out in April 1977.  F.N. testified that the Veteran is a very different person now than he was before entering the service.  

In an undated statement, E.N. a longtime friend, reported that she was acquainted with the Veteran prior to his entrance into the military and that he was a very outgoing and happy person.  After his enlistment, she started to notice a change in his personality.  She indicated that one night the Veteran called and informed her and her husband that he was being mistreated and beaten by some of his fellow soldiers.  She indicated that one weekend the Veteran stopped by and they saw some bruises on him.  He finally noted that he was being sexually abused by the soldiers.  E.N. stated that when the Veteran separated from the service he was not the same person.  She indicated that as the years have gone by, the Veteran seems to have gotten worse.

In an undated statement, J.T., (a fellow service member) reported that he served with the Veteran and witnessed the Veteran being felt on, slapped, and called names by two other service members who were his roommates.  J.T. recalled that as the Veteran would cry, these two individuals would then touch the Veteran in a sexual manner.  J.T. noted that he argued with the individuals and the Veteran would often come in his room and sleep on the floor.  J.T. also indicated that he witnessed the Veteran change from a happy person to a very sad reclusive person.

In a July 2007 statement, M.M. (a fellow service member) reported that he served with the Veteran and witnessed the Veteran being kicked and beat on, teased, and called inappropriate names.  M.M. stated that on one occasion, he and others intervened when they saw the two soldiers kicking and pulling on the Veteran.  He indicated that the Veteran had blood on his shirt and hands.  M.M. stated that he reported the incidents to his superiors, however, nothing was done.  M.M. also reported that while they were at a picnic, the same soldiers started calling the Veteran names and inappropriately touching him.  He said he heard them tell the Veteran what they were going to do to him later that night.  M.M. stated that the Veteran would often come over to sleep in his room because he was afraid of what the roommates would do to him.

In August 2007 examination, a different VA examiner reviewed the claims file and examined the Veteran.  This examiner provided diagnoses of PTSD, major depressive disorder; and alcohol and cocaine dependence, in remission.  The examiner attributed the Veteran's PTSD to his alleged in-service assaults.  This examiner also determined that the Veteran's depression was related to his PTSD.  She stated that there was information in his claims file regarding behavioral changes.  She then pointed out the Veteran's contentions that he reported the assault (although not the sexual nature of the assaults) to his superior officers; and that his performance ratings decreased.  The examiner stated that it appeared that there was some behavioral evidence to make it at least as likely that the assault occurred.  

In a July 2009 VA addendum opinion, the examiner reiterated her opinion that the Veteran's PTSD is the result of in-service assaults.   She stated that the Veteran is very distressed about the incidents.  She stated that the fact there is no information in the service treatment records with regards to the assault is neither "here nor there" because sometimes people have sexual assaults and they do not report it and he may not have demonstrated any overt change in his behavior or any change in his behavior that would have been noted by people in the military at that time, but it does not mean the assault did not occur.

The Board referred the Veteran's case to a medical expert for review of the service records and an opinion on whether the Veteran's alleged in service stressors occurred.  In a November 2010 report, Dr. J.L.P. (a board-certified psychiatrist and associate professor of psychiatry) stated that after a thorough review of all available claims folders and military service records, he could find no credible evidence to substantiate a claim of sexual assault.  To the contrary, the records reflect at least average (and in many cases above average) performance of his duties.  There was no disciplinary action of any kind; no evidence of neglect of work; and no evidence or documentation of changes in behavior or work performance.  Dr. J.L.P. acknowledged that the Veteran reported receiving psychiatric treatment in 1979 (just six months after service); but that there was no documentation of the alleged treatment.  

Dr. J.L.P. also acknowledged two handwritten notes by people purporting to be fellow servicemen (J.T. and T.S.).  One of them claimed to have been an eyewitness to alleged sexual assaults, and the other claimed to have seen the Veteran in fear of being beaten and sexually assaulted.  J.L.P. found that the letters were too vague to allow for verification of the alleged events.  In light of the military records showing no behavioral changes or changes in performance, Dr. J.L.P. afforded the statements little weight.  

Dr. J.L.P. concluded that a review of the available records did not appear to provide evidence of behavioral changes following the alleged assaults.  Dr. J.L.P. noted that it was clear that the Veteran reported significant pre-military and childhood sexual assault and molestation, and appeared to have some adjustment difficulties during childhood in regards to his relationship with his family.  However, the Veteran did well in terms of education; and he performed well in service with no indications of behavioral problems, or behavioral changes that would constitute credible evidence of the reported stressors.  As such, Dr. J.P.L. found that the Veteran did not meet the criteria for experience of a traumatic stressor as reported by the DSM-IV of the American Psychiatric Association for PTSD.

After considering the totality of the evidence, the Board finds that while the alleged military personal assaults and personal trauma is not documented in the service records, the collective record provides credible supporting evidence of the reported stressors.  In reaching this decision, the Board notes that evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Furthermore, evidence of behavior changes following the claimed assault is just one type of evidence that constitutes 'credible supporting evidence of the stressor.'  38 C.F.R. § 3.304(f)(3).  

In this case, the Veteran has provided a detailed account of the personal trauma, including MST, in his statements in support of his appeal.  His accounts have been generally consistent.  See November 2004 statement; May 2005 private psychological consultation report; February 2006 VA examination report, August 2007 VA examination report; and September 2012 affidavit.  Further, his report of his in-service trauma has been sufficiently corroborated by the witness statements of record.  

Specifically, M.M. (a fellow service member) has recounted actually witnessing at least two specific incidents of physical and verbal assaults during service.  He also has credibly reported having contemporaneous knowledge of the harassment (both physical and verbal) the Veteran was generally subjected to.  Significantly, he reported that Veteran would often come over to sleep in his room because he was afraid of what the roommates would do to him.  There is similar testimony from other fellow service members, R. D. and J.T.  There is nothing in the record that is directly contradictory to this witness testimony and thus, the Board finds it generally credible.  The Board notes that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident including statements from fellow service members.  38 C.F.R. § 3.304(f)(5).

Further, a VA examiner who reviewed the entire claims file, interviewed the Veteran, and offered opinions in February 2006 and in August 2007 determined that the Veteran's symptoms are consistent with PTSD related to the alleged in-service assaults, including sexual trauma.  This examiner also explained that behavioral changes following traumatic events may not be readily recognized.  The Board finds this opinion to be competent and persuasive.

The Board also acknowledges the unfavorable November 2011 expert opinion from Dr. J.L.P. who could find no credible evidence to substantiate a claim of sexual assault.  Dr. J.L.P. also determined that the military records did not contain evidence of behavioral changes following the alleged assaults.  The Board finds this opinion is competent and persuasive, although not persuasive in its entirety.

Specifically, the Board notes that Dr. J.L.P. indicated that because J.T. was an eye-witness to the Veteran's in-service abuse, his statement describing the assaults was the "only evidence of possible behavioral change...  ."  However, Dr. J.L.P. discounted J.T.'s statement as being too vague because it did not provide specific dates and times that would allow for verification.  The Board, however, notes that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Therefore, to the extent that Dr. J.L.P. acknowledges J.T.'s witness statement as the "only evidence of possible behavioral change" the Board accepts this finding as supporting evidence of an in-service stressor.  

The two conflicting medical opinions -on the question of whether the alleged in-service personal assaults occurred- serve to place the matter in relative equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, the Board also acknowledges the competent and credible statements made by the Veteran's mother and sister to support evidence of behavioral changes.  Indeed, they reported that the Veteran hated two of his fellow soldiers and that he was a totally different person when he got out of service.  The Board also notes the May 2005 statement from M.D. (a childhood friend) who stated that the Veteran told him about the sexual abuse as a child and in the service.  He also stated that the Veteran is much different than he was as a child.  There is nothing in the record that directly contradicts this witness testimony and the Board thus finds it generally credible.

For these reasons, the Board finds there is sufficient credible evidence to corroborate the Veteran's account of the in-service stressors involving personal assault and sexual trauma.

The Board now turns to the remaining criteria necessary for establishing service connection for PTSD: a diagnosis of PTSD in accordance with applicable diagnostic criteria, and a link between the Veteran's symptomology and the in-service stressors. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Section 4.125(a) has recently been revised to require that diagnoses conform to the updated, Fifth edition of the DSM (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).
 
The Veteran was diagnosed with PTSD by a private clinical psychologist, Dr. P.J.M., in March 2005, based on his reported military sexual trauma.  The Veteran has also been diagnosed with PTSD and major depressive disorder by various VA providers and by VA examiners in February 2006, August 2007, and July 2009.  

Having concluded that there is credible evidence to establish that the Veteran experienced in-service stressors, as alleged, and that he has a current diagnosis of PTSD, the Board must now address whether a link exists between the two.  The February 2006 and August 2007 VA examiners' opinion, which have been found probative, establish a causal relationship between the Veteran's current symptoms and in-service stressors involving personal trauma; this evidence meets the third criterion of 38 C.F.R. § 3.304(f).  

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. §§ 3.102, 3.304(f).  Furthermore, considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board also finds that the record presents a plausible basis to award service connection for major depressive disorder as secondary to PTSD.  See 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Resolving all doubt in favor of the Veteran, service connection for a psychiatric disorder, namely PTSD and major depressive disorder, is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


